Judgment, Supreme *562Court, New York County (Antonio Brandveen, J.), rendered June 8, 1992, convicting defendant, after a jury trial, of attempted grand larceny in the third degree, unauthorized use of a vehicle in the second degree and possession of burglar’s tools, and sentencing him, as a second felony offender, to two concurrent terms of 2 to 4 years and a lesser concurrent prison term, unanimously affirmed.
Defendant’s argument that his rights under Brady v Maryland (373 US 83) were violated because the police failed to impound the vehicle is unpreserved for appellate review as a matter of law (CPL 470.05 [2]). In any event, it lacks merit since the police had no affirmative obligation to take this evidence into their custody (see, People v Alvarez, 70 NY2d 375).
The court’s Sandoval ruling permitting the prosecutor to cross-examine defendant with regard to his use of aliases was not an improvident exercise of discretion (People v Walker, 83 NY2d 455). The aliases concerned crimes about which the court, in its Sandoval ruling, allowed the People to question defendant. Furthermore, the court’s Sandoval ruling struck an appropriate balance: the prosecutor was precluded from asking about the underlying facts of defendant’s convictions, but allowed to explore, inter alia, defendant’s willingness to provide false information.
Defendant’s argument that the People failed to prove that the value of the car exceeded the statutory threshold of $3,000 is unpreserved as defendant never raised this issue at trial (People v Gray, 86 NY2d 10). In any event, the complainant’s testimony with respect to the purchase price of the car, $14,000, which exceeded the statutory threshold by $11,000, combined with his testimony that the car was well-maintained, had never been in an accident, had been driven approximately 69,000 miles and was priced by used car books at $7,500 to $8,000, constituted sufficient evidence for the jury to infer that the value of the car exceeded $3,000 (People v White, 167 AD2d 256, lv denied 77 NY2d 912).
Finally, the record demonstrates that trial counsel competently represented defendant and that defendant’s present complaints pertain to a legitimate, but failed, trial strategy (People v Baldi, 54 NY2d 137). Concur — Rosenberger, J. P., Asch, Williams and Mazzarelli, JJ.